             Case 3:19-mc-00001-K Document 2 Filed 01/03/19                                       Page 1 of 3 PageID 4

  From:    infringement@removeyourmedia.com
Subject:   FW: Infringement Notice LXVXT-8280433-7
   Date:   December 29, 2018 at 4:42 PM
     To:   Evan Stone Evan.Stone@Funimation.com, evan@stonevaughanlaw.com


       Here ya go.. Thanks!

       From: infringement@removeyourmedia.com <infringement@removeyourmedia.com>
       Sent: Friday, December 21, 2018 5:05 PM
       To: 'abuse@hetzner.de' <abuse@hetzner.de>
       Subject: Infringement NoKce LXVXT-8280433-7

       -----BEGIN PGP SIGNED MESSAGE-----
       Hash: SHA1

       Remove Your Media® , LLC
       3308 Preston Rd Ste 350-157
       Plano, TX 75093-7453
       Ph: 866-541-5173
       E-mail: infringement@removeyourmedia.com
       12/21/2018 5:05:19 PM

       re:   https://www.kametsu.com ( IP 2a01:4f8:171:3126::2 )

       ELECTRONIC NOTICE OF COPYRIGHT INFRINGEMENT

       I, the undersigned, CERTIFY UNDER PENALTY OF PERJURY that I am an
       agent authorized to act on behalf of http://www.funimation.com whose exclusive copyrights are being
       infringed. The information in this notice is accurate.

       Original Works & Copyright Holder(s):
       Legal Dept
       FUNimation Entertainment
       1200 Lakeside Pkwy Bldg 1
       Flower Mound TX 75028
       Ph: ( 972)35-7300



       The work in question is ©Copyright Translated Japanese Anime
       Black Butler
       Dragon Ball Super
       One Piece
       Steins;Gate
       That Time I Got Reincarnated as a Slime
       Attack On Titan
       Fairy Tail
       Highschool DxD
       Yu Yu Hakusho
       The Boy and the Beast
       My Hero Academia
       Dragonaut
       Alderamin on the Sky
       Noragami
       Death Parade
       Hellsing
       Terror in Resonance
       Lord Marksman and Vanadis
       Grimgar of Fantasy and Ash
       The Ancient Magus Bride
       DARLING in the FRANXX

       I have a good faith belief that the items or materials listed below are not authorized
       by the above owners, their agents or the law and therefore infringe the owner's rights.
       Please act expeditiously to remove or disable access to the infringing material or items
       listed as follows - the images, videos and/or download links at the following URL(s):

       https://projects.kametsu.com/105/black-butler-2-ovas-720p-hi10-blu-ray-dual-audio
    Case 3:19-mc-00001-K Document 2 Filed 01/03/19                                  Page 2 of 3 PageID 5

https://projects.kametsu.com/105/black-butler-2-ovas-720p-hi10-blu-ray-dual-audio
https://projects.kametsu.com/99/black-butler-720p-hi10-blu-ray-dual-audio
https://kametsu.com/topic/50195-dragon-ball-super/
https://kametsu.com/topic/3172-one-piece/
https://kametsu.com/topic/13951-steins-gate-discussion/
https://lostyears.kametsu.com/category/steinsgate-0
https://projects.kametsu.com/1168/steinsgate-the-movie-load-region-of-deja-vu
https://lostyears.kametsu.com/2580/that-time-i-got-reincarnated-as-a-slime-08
https://lostyears.kametsu.com/2605/that-time-i-got-reincarnated-as-a-slime-09
https://lostyears.kametsu.com/category/attack-on-titan-s2
https://lostyears.kametsu.com/category/attack-on-titan-s3
https://projects.kametsu.com/985/attack-on-titan
https://kametsu.com/topic/11052-fairy-tail/
https://lostyears.kametsu.com/category/high-school-dxd-hero
https://projects.kametsu.com/469/yu-yu-hakusho-movie-02-poltergeist-report
https://projects.kametsu.com/609/the-boy-and-the-beast-bakemono-no-ko
https://lostyears.kametsu.com/category/my-hero-academia-s3
https://lostyears.kametsu.com/category/drifters
https://lostyears.kametsu.com/category/alderamin-on-the-sky
https://projects.kametsu.com/1378/alderamin-on-the-sky
https://projects.kametsu.com/1079/noragami
https://projects.kametsu.com/1130/noragami-aragoto
https://projects.kametsu.com/861/death-parade-ova
https://projects.kametsu.com/980/hellsing-ultimate
https://projects.kametsu.com/1554/terror-in-resonance-2
https://projects.kametsu.com/818/lord-marksman-and-vanadis
https://projects.kametsu.com/1309/grimgar-ashes-and-illusions
https://lostyears.kametsu.com/category/the-ancient-magus-bride
https://lostyears.kametsu.com/category/darling-in-the-franxx

Truthfully,
/S/: Eric Green

-----BEGIN PGP SIGNATURE-----
Version: GnuPG v2.0.22 (MingW32)

mQENBFNJ0uQBCADVx0OpdMzWV6X+Z3tNkk2HNkBtPFgzExBDnefwV1vplTyoAVth
RI0Fms4BHXEkmIWv26U3fnraWNa3Dp3MNIah1uDz0nyTdGML8hH/N8WHY60WUBjx
I6p1IcKtg1HEbaK1RAJeCSWaZY9k+aLRHxN6fr8rVXZIxMWA0Ox7w7l82bmMLAeF
gFVxrbSlF14nzaz5mPbosgqtPRDpZ0/q8cEDBnz0qs+jmPfoqHL03UYwDG8iMdZm
uIdNFAA9QF940Vo2/sIoi9h9V0YQG1BVaW9fdmbO7JlOJnzihulcIXFr6KYMf30e
7bQtY2QCNxPEtTPoUolBW95Tcke2p9FExCn7ABEBAAG0LUVyaWMgR3JlZW4gPGlu
ZnJpbmdlbWVudEByZW1vdmV5b3VybWVkaWEuY29tPokBOQQTAQIAIwUCU0nS5AIb
AwcLCQgHAwIBBhUIAgkKCwQWAgMBAh4BAheAAAoJEFE92Mz41kvdhY8IAI77Y8Rh
O2SVVNvDyJJ6OupdjI0kpsZIXnkjn6aepZTiXOrecC/pCDlN1bEPD7xEt0uG8iAT
ull62u7n7cUBYqkZknuEYmvY4OL1T/ZfPvBIBDypTzyZPyzbVAbxDOkpCJuCX6Nt
SJYZ7MiuffS6Vk0Loj4VRzNFmZmoVvTaa1pd0ZznEy8NEL3l1MIoUpilhTsBsEFT
jxeWk1nRWbdyPqVNfq2YsVmsziwA6XBqBGbeLzPI1Wac3S8Aq3goSvU5Z+eTg0rQ
g+UuILb3QKAZobZAu0/oh1TLT3A7uj+R7P+zjc4hTg9VYN0KGFExbwCZ2EwuZfB4
7OA4TfDGhHbeCC65AQ0EU0nS5AEIANH5iNWyKx8ubxxH6frFQ/Oh+8tP3s7gPNgS
sxkNUI5OW3m+IrflHUt3ydmN/nH/wUG9rlLSfbH6i/IJqZIBseiBMNnNQ/OIL1cC
67XMK2RNRH0pAQVNYYXHIDdhS/s8U774Xt9SvRbxvohbAaI9Sg+xGkwqoePBBkZe
cH+RmPS0aiaqq56aSLXzdEGsx/XPnx/5EMsY7syfnz/N2N1QwtUzte32igrjYRvq
Wbk4TEpR4tZW/uKNgnVTA2OdRS9WwhBX2zRZMPxVWo8kKVYeCFv7t0JpqdLaZDiQ
asxFLEv+v71NwT3B331JmSjAXKm8EpWnNtBAgFSczH1eXD9quZ8AEQEAAYkBHwQY
AQIACQUCU0nS5AIbDAAKCRBRPdjM+NZL3RSxB/9RVLJloFtZXdHhfmnjXK47R9Lt
4kcXw8TZ9p2k6NvZzuzlzwjfyFYSagPEM1ZaOX6Ki91oQiiHo1c5qc/qYMu0hnFe
i0s2QHVXCga4cy3nUFP9PkYlX5fI2DrJ2feRraU/LcZBDMHq8KJAt6waQEZsA+3D
kOUBFwX7aWsFA54cAYDluTaTHoO1+4gMmzcBXLZjC/yyOMxalOjXuvUJsu4IRmFW
itdr7HDSGBSN/oXve2COvM7ne2SCpkmfx+K1AvFSvNpU6Y3hzM0cCNY2Yr8WhXIu
8mrW7/vJIaYgI0diiDqg/uqNEf2+vqQvvt3lQgiuVtYpDIis+wv/zLo1M73n
=z3pm
-----END PGP SIGNATURE-----
Case 3:19-mc-00001-K Document 2 Filed 01/03/19   Page 3 of 3 PageID 6
